             Case 3:19-cv-07651-EMC Document 172 Filed 04/23/20 Page 1 of 2




 1   MAKAN DELRAHIM
     Assistant Attorney General, Antitrust Division
 2
 3   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 4
     WILLIAM J. RINNER
 5   Senior Counsel and Chief of Staff to the Assistant Attorney General, Antitrust Division
 6
     MICHAEL F. MURRAY
 7   Deputy Assistant Attorney General, Antitrust Division
 8   DANIEL E. HAAR
 9   ANDREW N. DeLANEY
     Attorneys, Antitrust Division
10   950 Pennsylvania Ave. NW
     Washington, DC 20530
11
     Telephone: (202) 598-2846
12   Facsimile: (202) 514-0536
     E-mail: andrew.delaney@usdoj.gov
13
     Attorneys for the United States of America
14
15                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16
17
       INTEL CORPORATION, APPLE INC.,                    No. 3:19-cv-07651-EMC
18
                  Plaintiffs,
19                                                       UNOPPOSED ADMINISTRATIVE
       v.
                                                         MOTION FOR LEAVE TO FILE
20                                                       UNITED STATES’ REPLY TO
21      FORTRESS INVESTMENT GROUP LLC,                   PLAINTIFFS’ RESPONSE TO
        FORTRESS CREDIT CO. LLC, UNILOC                  UNITED STATES’ STATEMENT OF
22      2017 LLC, UNILOC USA, INC., UNILOC               INTEREST
        LUXEMBOURG S.A.R.L., VLSI
23
        TECHNOLOGY LLC, INVT SPE LLC,
24      INVENTERGY GLOBAL, INC., DSS
        TECHNOLOGY MANAGEMENT, INC.,
25      IXI IP, LLC, and SEVEN NETWORKS,
26      LLC,
                  Defendants.
27
28



     Case No. 3:19-cv-07651-EMC
              Case 3:19-cv-07651-EMC Document 172 Filed 04/23/20 Page 2 of 2




 1          The United States respectfully moves for leave to file the Reply attached hereto as
 2
     pursuant to 28 U.S.C. § 517, which permits the Attorney General to send “any officer of the
 3
     Department of Justice” to “any State or district in the United States to attend to the interests of
 4
 5   the United States in a suit pending in a court of the United States” and Local Rule 7-11. This

 6   Reply briefly addresses arguments made by Plaintiffs in their April 13, 2020, Response to the
 7
     United States’ Statement of Interest. The United States conferenced with the Plaintiffs and
 8
     Defendants on April 22-23, 2020; neither side opposes the filing.
 9
10                                                 *        *      *
11                                                          Respectfully submitted,
12                                                          MAKAN DELRAHIM
                                                            Assistant Attorney General
13
14                                                          DAVID L. ANDERSON
                                                            United States Attorney
15
                                                            WILLIAM J. RINNER
16                                                          Senior Counsel and Chief of Staff to the
17                                                          Assistant Attorney General

18                                                          MICHAEL F. MURRAY
                                                            Deputy Assistant Attorney General
19
20                                                          DANIEL E. HAAR
                                                            ANDREW N. DELANEY
21                                                          Attorneys
22
     Dated: April 23, 2020                                  /s/ Andrew DeLaney
23                                                          ANDREW N. DeLANEY

24                                                          Attorneys for the United States of America
25
26
27
28


     Case No. 3:19-cv-07651-EMC                         1
